Allen, J.
The plaintiff’s rights must be determined independently of the statutes relating to the power of parishes or proprietors of meeting-houses to take down meeting-houses and destroy pews. Those statutes apply to proprietors of meetinghouses who have organized as corporations, and the powers given therein are to be exercised by the corporations. Pub. Sts. c. 38, §§ 27 et seq. There are also statutes providing specially how Roman Catholic churches may become incorporated; Pub. Sts. c. 38, §§ 48-50 ; St. 1879, c. 108; but it does not appear that the church or society in question ever became incorporated under these statutes.
Under the Eleventh Amendment of the Constitution, adopted in 1833, the Roman Catholic denomination stands on the same footing before the law as other religious sects and denominations, and in the present case, there being no statutes having a special application, the rights of the parties depend on general principles of law as applied in Massachusetts, and on the usages which have prevailed here. Not much light is to be got from decisions as to the rights of pewholders in England and elsewhere, where different laws, usages, and systems of religious administration have been established. Attorney General v. Federal Street Meeting-house, 3 Gray, 1, 64.
The first question is, what was the plaintiff’s title? There was evidence as to this, and the report states that at the trial no question was made as to the plaintiff’s title to the pews; but the defendant contended that they were owned only as pews are owned in a Roman Catholic church, according to the laws and *126usages of that denomination. We have therefore to look into the report, to see what sort of a title the plaintiff had.
The title to the soil stood in the Archbishop. Prior to St. 1855, c. 122, pews (except in Boston) were real estate. Trespass would lie for interference with a pewholder’s right to his pew. Jackson v. Sounseville, 5 Met. 127. A conveyance of the pew, therefore, should be by deed. The conveyances under which the plaintiff claims title were executed in 1848 and 1852 by the Archbishop, who owned the soil. These two conveyances were in the form of deeds, except that neither of them was under seal, nor called for a seal". This omission would render the conveyances ineffectual as deeds of real estate. But the plaintiff claims title by adverse possession. The conveyances ran to the grantees and their heirs forever; subject, however, to a condition. They also described the terms on which the grantees might lose their rights as owners. The conveyances were in form adapted to convey a good title to real estate in all respects except in the want of seals or words calling for seals, and the grantees occupying under them, if they understood their title to be good, as they may have done, had a basis upon which to begin an adverse possession. Whether the plaintiff had gained a title by adverse possession was a question of fact. The court could not rule against him, as matter of law, as to his title, and we think did not intend to do so. Certainly the plaintiff had a sufficient case for the jury, as to his title, unless the title to pews in a Catholic church .is different from the title to pews in other churches.
There is nothing in the facts of the case to show that in 1843 or 1852 the title to pews in Catholic churches, when conveyed to individuals, was held by them in any different way, or that it conferred any different rights upon the pewholders, than in the churches of other religious denominations. The various pieces of testimony introduced to show the methods and usages of that denomination do not seem to touch the question of the rights of a pewholder who has a title to his pew. The decrees of the council held in 1868 go to show that many of the ordinary corporate powers of proprietors of meeting-houses are vested in certain ecclesiastical officers; but they do not reach the question what rights a pewholder acquires by virtue of his ownership of *127a pew. In respect to these rights, the plaintiff as pewholder stood in the same position as a pewholder in a church of any other denomination, under the general rules and principles of law.
The general right of a pewholder, as between himself and the parish, or the proprietors of the meeting-house, is settled by a course of decisions. The parish, or the proprietors, may abandon the meeting-house as a place of public worship, without any liability to pewholders, although the pews may thereby be rendered nearly or quite useless; and the fact that the meetinghouse is still fit to be used does not render the parish or the proprietors liable. Fassett v. First Parish in Boylston, 19 Pick. 361. It is within the power of the parish, or the proprietors, to determine whether to take down a church, or to make alterations and repairs. The pewholder cannot prevent them from doing this. The parish, or the proprietors, are the owners of the soil, and they may determine all matters relative to the structure to be maintained thereon. Daniel v. Wood, 1 Pick. 102. Gay v. Baker, 17 Mass. 435. In re New South Meeting-house, 13 Allen, 497, 517. Nevertheless, the right of the pewholder is held to be of such a -nature that he is entitled to an indemnity, if the parish or the proprietors exercise their right to take down the church when it is in such a condition that its demolition is not actually necessary. If it has become necessary to take down a meeting-house, that is to say, if a meeting-house has become so old and ruinous that its further use is not practicable, the parish or proprietors need not make payment to a pewholder for the removal of his pew. But if a meeting-house is taken down or the pews are removed merely as a matter of expediency, the pewholders are entitled to payment. This rule has been so often stated and maintained, that it must be taken to be the settled law of this Commonwealth, however the law may be elsewhere. Howard v. First Parish in North Bridgewater, 7 Pick. 138. Kimball v. Second Parish in Rowley, 24 Pick. 347, 349. Gorton v. Hadsell, 9 Cush. 508. Wentworth v. First Parish in Canton, 3 Pick. 344.
It is obvious that, if for any reason the place of public worship has been changed, so that religious services are no longer held in the church which was formerly used for that purpose, the value of a pew is much diminished; but when such change has *128been made merely from reasons of expediency, the parish or proprietors cannot go on and demolish the pew without making compensation to the owner of it. He still has an existing right, which may not be very valuable, but which, nevertheless, is entitled to recognition under the laws. Religious services may be re-established there, or other uses of his pew may be open to the pewholder.
The Archbishop had no greater rights in respect to the demolition of the plaintiff’s pews than an organized religious corporation of any other denomination would have had, by reason of its ownership of the church. The right of the pewholder is not subject to the absolute power of such a corporation to destroy the pew; and it could not properly be ruled, as matter of law, that the plaintiff’s rights were wholly gone.
Under the terms of the report, in the opinion of a majority of the court, the verdict must be set aside, and the case stand for trial. Case to stand for trial.